Judgment, Supreme Court, New York County (Jay Gold, J.), rendered August 29, 1990, convicting defendant, after a non-jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 4½ to 9 years, unanimously affirmed.
Defendant’s conviction arises out of his arrest for the sale of crack cocaine to an undercover police officer.
Following a request by the prosecutor for closure of the courtroom during the testimony of the undercover officer, the trial court held a hearing. The undercover officer testified at the hearing that he was then engaged in continuing undercover police work and was scheduled to soon return to work in the area of the instant arrest. He testified further that he feared revelation of his identity as an undercover narcotics officer would jeopardize his safety, as well as the success of a particular on-going investigation in which he was acting in an undercover capacity. Based upon this testimony, the trial court appropriately exercised its discretion in directing closure of the courtroom during the trial testimony of the undercover officer (see, e.g., People v Carter, 162 AD2d 218, Iv denied 76 NY2d 984). Concur — Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.